Citation Nr: 0305713	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  00-01 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as post-traumatic stress and post-
concussional disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, denying the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder, claimed as post-traumatic stress 
disorder (PTSD) and a post-concussional disorder.  In 
February 2001, the Board remanded the instant appeal to the 
RO for the completion of additional development, and further 
actions were ordered by the Board in May 2002, pursuant to 38 
C.F.R. § 19.9(a)(2) (2002), to ensure that all procedural and 
evidentiary development of this matter was completed.  

It is noted that the veteran previously requested that he be 
afforded hearings before RO personnel with respect to the 
matter herein at issue.  Those proceedings were scheduled to 
occur during 2000, the first of which was rescheduled to May 
2000, for which the veteran failed to appear.  No other 
hearing request remains pending.


FINDINGS OF FACT

1.  The veteran sustained a closed head injury while on 
active duty in October 1985.

2.  As a result of inservice head trauma, the veteran 
developed an organic affective disorder and a mild 
neurocognitive disorder, in addition to personality changes.

3.  The existence of PTSD or a post-concussive disorder is 
not shown.




CONCLUSIONS OF LAW

1.  Organic affective and neurocognitive disorders were 
incurred in service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.326 (2002).  

2.  Personality disorders are not entities for which VA 
compensation is payable.  38 C.F.R. § 3.303(c) (2002).

3.  Neither PTSD nor a post-concussive disorder was incurred 
in or aggravated by military service, and a psychosis may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.307, 3.309, 
3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As set forth above, this matter was remanded by the Board in 
February 2001 for additional development, and, in addition, 
further actions were undertaken directly by the Board through 
its May 2002 memorandum.  All of the other actions sought by 
the Board have been completed, and neither the veteran, nor 
his representative, contends otherwise.  In the absence of 
any noted Stegall violation, the Board may herein address the 
merits of the question presented.

It is initially noteworthy that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) was signed into law in November 2000.  
The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), and VA has issued 
regulations implementing the VCAA; specifically, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue in 
question.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
In this case, VA notified the claimant through its letter of 
March 2001, the Board's remand of February 2001, and the 
supplemental statement of the case of December 2001 of the 
existence of the VCAA and its implementing regulations.  By 
such documents, the veteran was also advised of the evidence 
necessary to substantiate his claim and that VA would obtain 
all relevant evidence in the custody of a Federal department 
or agency.  He was also advised that it was his 
responsibility to either send medical treatment records from 
his private physicians regarding treatment for his claimed 
disability, or to provide a properly executed release so that 
VA could request the records for him.  Based on the 
foregoing, the duties to notify of necessary evidence and of 
responsibility for obtaining or presenting that evidence have 
been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
To the extent that the claimant has provided complete 
authorizations, his private medical records were obtained.  
There is no indication that other Federal department or 
agency records exist that should be requested.  In response 
to the Board's remand in 2001, an attempt was made by the RO 
to afford the veteran a VA medical examination, and, pursuant 
to the Board's development memorandum of May 2002, he was 
furnished a comprehensive evaluation meeting all of the 
Board's directives.  No further VA examination beyond that 
already afforded him is found to be needed.  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case and supplemental statements of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case, id., and the VA's duty to assist obligation have been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a veteran 
served 90 days of more during a period of war or during 
peacetime after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

When a disease is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993).  

Service medical records indicate that the veteran sustained 
multiple injuries in a motorcycle accident in October 1985, 
the effects of which ultimately led to his discharge from 
military service.  On a VA examination in December 1990, the 
veteran initially voiced a complaint as to increasing stress, 
which he attributed to a lack of improvement in his physical 
condition.  Beginning in January 1997, diagnoses of 
cyclothymia and rule out PTSD were offered; subsequently 
compiled examination and treatment reports identify various 
assessments, including rule out a closed head injury, anxiety 
disorder not otherwise specified, polysubstance abuse, 
alcohol dependence, dysthymic disorder, personality changes 
due to head injury, and major depression.  Neuropsychological 
testing in July 1997 yielded results consistent with a 
chronic closed head injury and a possible organic affective 
disorder.  

Due to the multitude of diagnoses and to better assess the 
relationship, if any, between the veteran's existing 
psychiatric disorders and his period of service, the Board 
sought to have the veteran examined by a psychiatrist.  This 
was accomplished in October 2002, and based upon a review of 
the entirety of the claims folder, as well as the findings 
from examination, the examiner diagnosed an organic affective 
disorder, a mild neurocognitive disorder, and personality 
changes, all of which were attributed to the severe closed 
head injury sustained by the veteran in an inservice 
motorcycle accident.  Notation was made by the examiner that 
he was able to rule out the effects of the veteran's 
substance abuse in offering a diagnosis of a neurocognitive 
disorder.  The examiner also concluded that sufficient 
evidence for entry of a diagnosis of PTSD or a post-
concussive disorder was lacking, noting in terms of the 
claimed PTSD that there was no evidence of a re-experiencing 
of the traumatic event, hyperarousal, avoidant behavior, or 
intrusive thoughts.  Regarding the concussive disorder, the 
examiner found that evidence of its chronicity was absent and 
that not all of the pertinent diagnostic criteria had been 
met.  

Analysis of the data presented persuades the undersigned, 
after considering the extensive nature of the veteran's 
injuries, and the doctrine of reasonable doubt, that the 
appellant sustained a closed head injury in service.  That 
injury in turn led to the postservice development of an 
organic affective disorder, as well as a mild neurocognitive 
disorder.  Hence, to that extent, the benefit sought on 
appeal is granted.

It, too, is noted that certain personality changes were 
likewise shown to have resulted from the veteran's closed 
head injury in service.  As a matter of law, however, 
personality disturbances are not entities for which VA 
compensation is payable.  See 38 C.F.R. § 3.303(c).   As 
well, it is evident that the record, as compiled prior to the 
VA's most recent examination in 2002, raised the possibility 
that the veteran may have been experiencing PTSD and a post-
concussive disorder, as a consequence of inservice head 
trauma.  The Board is persuaded, however, based the totality 
of the evidence, the VA examiner's conclusions set forth in 
October 2002, which are found to be detailed and convincing, 
that the criteria for entry of diagnoses of PTSD or post-
concussive disorder have not been met.  To that end, a grant 
of service connection for either of those claimed disorders 
is not in order.


ORDER

Service connection for organic affective and neurocognitive 
disorders is granted.

Service connection for personality changes, PTSD, and a post-
concussive disorder is denied. 



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

